Citation Nr: 1623969	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  14-25 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus for accrued benefits purposes. 

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her son.
ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1971 to June 1974.  He died on June [redacted], 2012 and the appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and an August 2013 rating decision issued by the RO in Philadelphia, Pennsylvania.  Jurisdiction over the claims file is held by the Atlanta RO. 

In March 2016, the appellant and her son testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  In March 2016, prior to the promulgation of a decision in the appeal, the appellant requested a withdrawal of the claim for entitlement to service connection for diabetes mellitus for accrued benefits purposes. 

2.  The Veteran was not able to care for his daily needs and protect himself from the hazards incident to his environment due to service-connected schizophrenia.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for diabetes mellitus for accrued benefits purposes by the appellant are met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for SMC based on the need for aid and attendance for accrued benefits purposes are met.  38 U.S.C.A. §1141(l); 38 C.F.R. §§ 3.350, 3.351, 3.352.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the March 2016 hearing, the appellant withdrew the appeal for entitlement to service connection for diabetes mellitus for accrued benefits purposes.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this claim and it is dismissed.


SMC for Aid and Attendance

At the time of his death in June 2012, the Veteran was pursuing a claim for entitlement to SMC for aid and attendance.  Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. 3.1000 (a) (2014).  As the claim for SMC was still pending at the time of the Veteran's death, the appellant's current claim for aid and attendance is for the purposes of accrued benefits. 

The appellant contends that SMC in the form of aid and attendance is warranted for accrued benefits purposes as the Veteran was unable to care for himself or protect himself from the hazards of his daily environment due to a service-connected psychiatric disorder.  SMC is warranted if a veteran is helpless or so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. §§ 3.350(b)(3), 3.351(b).  A veteran shall be considered to be in need of regular aid and attendance if: he or she is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  See also 38 C.F.R. § 3.351(c).  

The criteria to establish a factual need for aid and attendance are listed under 38 C.F.R. § 3.352(a).  Aid and attendance is warranted if the following criteria are met: the inability of a claimant to dress or undress herself, or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 

The Board finds that the Veteran met the criteria for regular aid and attendance due to service-connected disability prior to his death.  Service connection was in effect for a schizophrenic reaction, paranoid type (also referred to in the record as psychosis) and rated as 100 percent disabling from November 14, 1979.  The lay and medical evidence establishes that the Veteran's service-connected schizophrenia caused disorientation, confusion and anxiety, and paranoid delusions.  The Veteran was not capable of managing his own financial affairs and was hospitalized twice in 2011 for severe depression, suicidal ideation, and paranoid delusions.  The appellant and her son testified in March 2016 that the Veteran could not leave the house on his own; he was not able to drive due to cognitive deficiencies, could not maneuver his electric wheelchair without hitting objects (including people), and was uncomfortable and confused when in public.  He would not take his medication without prompting or "manipulation," as he believed his doctors were trying to hurt him.  The appellant and her son also testified that the Veteran had a poor mood and no impulse control and would sometimes physically harm others in retaliation for perceived slights or out of frustration.  The Veteran also manifested suicidal ideation and attempted to keep utensils to use for self-harm and would drive his electric wheelchair into traffic.   

The Veteran also experienced severe physical impairment due to several nonservice-connected disabilities.  He was bedridden and unable to ambulate due to the effects of a cerebrovascular accident (CVA) in 2004 and transient ischemic attack (TIA) in 2008.  In December 2011, a VA contract examiner concluded that the Veteran's ambulation problems, inability to write, severe speech impairment, and left-sided paralysis were residuals of his stroke.  However, even with consideration of the above, the Board finds that the manifestations of the Veteran's service-connected schizophrenia were of such severity that he was unable to care for himself or protect himself from the hazards or dangers incident to his daily environment.  The credible and competent evidence establishes a factual need for aid and attendance for accrued benefits purposes and the claim is granted. 

ORDER

The claim for entitlement to service connection for accrued benefits purposes is dismissed. 

Entitlement to SMC based on the need for aid and attendance for accrued benefits purposes is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


